NUMBER 13-06-609-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: DANNY DOAN



On Petition for Writ of Mandamus 

 

MEMORANDUM OPINION


Before Justices Yañez, Rodriguez, and Garza

Memorandum Opinion (1)

 
	Relator, Danny Doan, filed a petition for writ of mandamus in the above cause on
October 27, 2006.  The Court, having examined and fully considered the petition for writ
of mandamus, is of the opinion that relator has not shown himself entitled to the relief
sought.
	 Through his petition for writ of mandamus, relator seeks to compel the Honorable
Craig Estlinbaum, presiding judge of the 130th Judicial District Court of Matagorda County,
Texas, to credit him for time served.  According to relator, he has filed a motion requesting
that Judge Estlinbaum enter a judgment nunc pro tunc correcting the amount of time
relator served, but the trial court had not ruled on the motion at the time relator filed the writ
application.
	An inmate may not file an application for a writ of habeas corpus to receive such
time-credits until and unless he has complied with the requirements outlined in section
501.0081 of the Texas Government Code. (2)  "That section specifically requires an inmate
to file a dispute resolution request with the Texas Department of Criminal Justice Time
Credit Dispute Resolution Office and to receive a written decision from that office before
he files an application for a writ of habeas corpus, unless the department has not
responded to his request within 180 days or unless the inmate is within 180 days of being
released on parole." (3)  Relator apparently has not utilized this available remedy.
	Because relator has not shown that he has exhausted his administrative remedies,
we DENY his petition for writ of mandamus. (4)
 PER CURIAM

Do not publish. Tex. R. App. P. 47.2(b)

Memorandum opinion delivered and filed
this the 31st day of October, 2006.    
1.  See Tex. R. App. P. 52.8 (d) ("When denying relief, the court may hand down an opinion but is
not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2. Tex. Gov't Code Ann. § 501.0081 (Vernon 2006).
3. Ex Parte Shepherd, 65 S.W.3d 673, 674 (Tex. Crim. App. 2002) (Cochran, J., concurring)
(emphasis in original).
4. See Ex Parte Stokes, 15 S.W.3d 532, 533 (Tex. Crim. App. 2000).